Citation Nr: 0946615	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the Veteran.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.  The appellant claims benefits as the Veteran's 
surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant and her son presented hearing testimony before 
a Decision Review Officer (DRO) at the RO in December 2007.  
The appellant later presented hearing testimony before the 
undersigned Veterans Law Judge at the RO in June 2009.  
Transcripts of both hearings are associated with the claims 
file.  

The record was held open for 60 days following the Board 
hearing in order to allow the appellant to submit additional 
evidence (i.e., treatment records from Deaconess Hospital) in 
support of her appeal.  The record shows that the additional 
evidence was received within the 60-day period and the 
appellant has waived her right to initial RO consideration of 
the evidence.  38 C.F.R. §§ 19.9, 20.1304(c).  In light of 
the foregoing, the Board will consider this evidence in the 
first instance in conjunction with the section 1151 issue on 
appeal.





FINDINGS OF FACT

1.  At the Board hearing held in June 2009, which was prior 
to the promulgation of a decision in the appeal, the 
appellant requested that her appeal with respect to the issue 
of entitlement to service connection for the cause of death 
of the Veteran be withdrawn.     

2.  The death certificate reveals that the Veteran died in 
December 2004.  The immediate cause of his death is listed as 
exsanguination due to excessive blood loss as a result of 
atrio-ventricular (AV) catheter dislodgement.  Polycystic 
kidney disease is listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  The autopsy report additionally identified 
atherosclerotic vessel disease as a significant co-existing 
condition.  

3.  A preponderance of the evidence is against the finding 
that the Veteran's death was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical care or 
otherwise due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service 
connection for the cause of death of the Veteran, the 
criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The appellant is not entitled to DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2009).  
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Court of Appeals for Veterans Claims (Court) has held 
that, in the context of a claim for dependency and indemnity 
compensation seeking service connection for cause of death, 
notice under 38 U.S.C.A. § 5103(a) must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  There is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section-5103(a)-compliant notice.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

The Board initially notes that the issue of service 
connection for cause of death of the Veteran is being 
dismissed due to the appellant's withdrawal of that appeal, 
as will be discussed below.  Consequently, the Board will not 
address whether VA fulfilled its duty to notify and assist 
with respect to that claim.  

In regard to the claim for benefits under the provisions of 
38 U.S.C.A. § 1151, the Board notes that the RO advised the 
appellant of what the evidence must show to establish 
entitlement to DIC benefits under 38 U.S.C.A. § 1151 in a 
notice letter sent in March 2005, which was prior to the 
initial denial of the claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the appellant's behalf in support of her claim.  
The RO further described what evidence that the appellant 
should provide in support of her claim.  Although the March 
2005 notice letter did not address the elements of effective 
date or degree of disability as required by Dingess, the 
notice defect was later remedied when notice of such elements 
was provided in a follow-up notice letter dated in November 
2007 and the claim was subsequently readjudicated in April 
2009.  See Mayfield, supra.  Also, the appellant through her 
representative has demonstrated an understanding of what 
evidence is needed to substantiate her claim.  See e.g., 
April 2009 Statement of Accredited Representative in Appealed 
Case.  Thus, notice requirements have been fully satisfied by 
virtue of the March 2005 and November 2007 notice letters.  
Although adequate notice of the effective-date element did 
not precede the initial denial of the claim, the timing 
defect has been remedied by issuance of adequate notice 
followed by readjudication of the claim.  

Although the appellant seeks DIC under 38 U.S.C.A. § 1151, 
and compensation under 38 U.S.C.A. § 1151 is awarded in the 
same manner as if the additional disability were service 
connected, a claim for benefits under section 1151 is not 
based upon service connection.  Thus, the Hupp precedent is 
not directly applicable to this case, and the Board 
recognizes that this claim must be supported by medical 
evidence of additional disability that resulted from VA 
hospitalization or medical or surgical treatment, unrelated 
to the Veteran's service.  See Jimison v. West, 13 Vet. App. 
75, 77-78 (1999).


The appellant has also been provided with a copy of the above 
rating decision, the February 2006 Statement of the Case 
(SOC), and the April 2009 Supplemental Statement of the Case 
(SSOC), which cumulatively included a discussion of the facts 
of the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

In view of the foregoing, the Board concludes that VA's duty 
to notify has been met, and there is no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

In regard to VA's statutory duty to assist, the Board notes 
that treatment records adequately identified as relevant to 
the claim have been obtained, to the extent possible, or have 
otherwise been submitted by the appellant and are associated 
with the claims folder.  The record further includes written 
statements from the Veteran and his wife as well as the 
hearing transcripts noted above.  

The Board notes that no medical opinion has been obtained in 
connection with the claim.  However, the Board finds that the 
evidence, which is devoid of any indication of a causal 
relationship between the Veteran's death and any VA 
treatment, warrants the conclusion that a remand for an 
opinion is not necessary to decide the claim.  Because 
treatment records provide no basis to grant this claim, as 
will be explained in greater detail below, and in fact 
provide evidence which weighs against this claim, the Board 
finds no basis for a medical opinion to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.  

II.  Dismissal of Appeal of Claim for Cause of Death

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the representative told the undersigned 
at the June 2009 Board hearing that the appellant requested 
to withdraw her appeal with respect to the issue of service 
connection for the Veteran's cause of death and only wanted 
to pursue the issue involving entitlement to 1151 benefits.  
See June 2009 Travel Board hearing transcript, p. 2, 27.  
Because the request to withdraw the appeal is documented in 
the June 2009 Board hearing transcript, the appellant has 
withdrawn the appeal with respect to the issue of service 
connection for the cause of death of the Veteran, in writing.  
Further, because there remain no allegations of errors of 
fact or law for appellate consideration, the Board does not 
have jurisdiction to review the appeal and the issue of 
entitlement to service connection for cause of death is 
dismissed.

III.  Entitlement to Benefits under 38 U.S.C.A. § 1151

A.  Applicable Law and Regulation

Although the issue of service connection for cause of the 
Veteran's death is dismissed, the law pertaining to such 
cases will be briefly summarized, given the appellant's 
assertion that a disability incurred at a VA medical facility 
caused the death of the Veteran.




The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310.  Death is deemed to have been caused by a 
service-connected disability when the evidence establishes 
that a service-connected disability was either the principal 
or contributory cause of death. 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  The service-connected 
disability will be considered a contributory cause of death 
when it contributed substantially or materially, combined 
with another disability to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

In analyzing claims under section 1151, it is first important 
to note that the law underwent significant amendment, 
effective for claims filed on or after October 1, 1997.  
Because the appellant filed her DIC claim under the 
provisions of section 1151 claim in 2005, the post October 1, 
1997, version of the law and regulation will be applied.  38 
C.F.R. § 3.361 (2009); VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or 
surgical treatment results in additional disability or death 
that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, DIC may be 
awarded in the same manner as if the additional disability or 
death were service connected.  See 38 C.F.R. §§ 3.361.

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151; 38 C.F.R. §§  3.361.

In determining whether a veteran sustained additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care or treatment and that the 
veteran has an additional disability, or died, does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  All the 
evidence of record has been reviewed, and pertinent evidence 
will be delineated herein.  However, the Board's analysis 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B.  Facts and Analysis 

1.  Initial Matter - Status of Claimant

The appellant contends that her husband died because VA 
failed to provide him with dialysis for weeks due to 
scheduling problems.  In the alternative, she asserts that VA 
improperly placed a left arm AV catheter in 2002 which later 
dislodged and resulted in his death.  The appellant further 
asserts that VA knew the Veteran had a tendency to bleed 
easily, but failed to provide him with proper bandaging for 
any bleeding episodes.  

As a preliminary matter, the Board notes that there is 
conflicting evidence of record regarding whether the 
appellant qualifies as the surviving spouse of the Veteran 
for VA purposes.   

Under 38 C.F.R. § 3.50(a), a "spouse" is defined as a 
person of the opposite sex whose marriage to a veteran meets 
the requirements of 38 C.F.R. § 3.1(j).  Marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j). 

Except as provided in 38 C.F.R. § 3.52 (which does not apply 
in this case because it addresses putative marriages invalid 
by reason of legal impediment), a "surviving spouse" is a 
person of the opposite sex whose marriage to a veteran meets 
the requirements of 38 C.F.R. § 3.1(j) and who was the spouse 
of the Veteran at the time of his death and: (1) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse; and (2) 
except as provided in 38 C.F.R. § 3.55, has not remarried or 
has not since the death of the Veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of a veteran 
will be considered as having been met when the evidence shows 
that any separation was due to misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the Veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).  

In the present case, there is no dispute as to whether the 
appellant was married to the Veteran at the time of his 
death.  The marriage certificate is of record, and 
"married" was noted as the Veteran's marital status on the 
death certificate.  Rather, the question at issue is whether 
the appellant lived with the Veteran continuously from the 
date of marriage to the date of the Veteran's death except 
for separation was due to the misconduct of, or procured by, 
the Veteran without the fault of the spouse.  

The appellant essentially asserts a continuity of 
cohabitation from marriage to the date of the Veteran's 
death.  In support of her claim, she provided two written 
statements from personal friends dated in July 2005 wherein 
they related that they spent time with her and the Veteran at 
various times over the last four years and knew them to be a 
happily married couple, with no plans to divorce or separate.  
One friend further wrote that the appellant asked her to come 
over and assist her in packing her things to take to Kentucky 
to be with her husband.  The appellant's son also wrote in a 
June 2005 statement that his parents often argued but loved 
each other and were never serious when discussion of divorce 
arose.  He explained that the Veteran moved to Kentucky in 
October of 2004 to help one of his friends start a business.  
The appellant's parents further wrote that the appellant 
planned to follow the Veteran and move to Kentucky after 
everything was in order and that, to their knowledge, there 
had never been any mention of a separation or divorce.  

However, the Veteran's own statements, as documented in the 
VA treatment records, are in stark contradiction to the lay 
evidence above, and indicate a significant period of 
separation from his wife with, at least, plans for divorce.  
Specifically, a June 2003 VA treatment record reveals that 
the Veteran told a registered nurse that his "wife put him 
out" and that he slept in a tent in the park.  A September 
2003 VA treatment record reveals that the Veteran reported 
that he had spent the past summer living in the State parks 
and was then living with friends after leaving his spouse to 
avoid any possible incidents of domestic violence (i.e., DV).  
A couple of months later, in November 2003, Veteran told his 
therapist that his most recent attempt to reconcile with his 
wife resulted in his being thrown out of the house in the 
middle of the night.  He also reported in December 2003 that 
he wanted to reconcile with his wife but she had told him 
that she did not want to get back together.  In January 2004, 
the Veteran discussed with a social worker that he planned to 
buy a trailer in which he would be able to live, and the 
social worker noted that the Veteran and his wife were 
separated and he stayed with a friend or camped in the woods 
at that time.  In November and December of 2004, the Veteran 
told VA medical providers that he was separated and was going 
to be divorced in the near future. 

After consideration of the above, the Board finds that the 
evidence remains unclear as to whether the period of 
separation from approximately June 2003 to December 2004 
shown in VA treatment records indicates that the continuity 
of cohabitation was broken.  Although the Board acknowledges 
that the Veteran's own statements to medical care providers 
in the months prior to his death showing that he was 
separated from his wife appear more credible than the lay 
evidence presented by the appellant, and affords them more 
probative value, there is no conclusive evidence in the 
record to show that there was an intent on the part of his 
widow to desert the Veteran.  Furthermore, in light of the 
Veteran's vague reference to leaving his spouse to avoid any 
possible incidents of domestic violence, it is unclear 
whether any separation was due to misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Thus, despite the fact that the Board finds that the lay 
statements provided by the appellant which essentially relate 
that she and the Veteran were happily married and had no 
serious plans for separation or divorce appear to have weaker 
credibility, the Board finds that there remains a reasonable 
degree of doubt here, and resolves such doubt in favor of the 
appellant for the limited purpose of determining that she 
qualifies as the surviving spouse of the Veteran for purposes 
of the present decision.      


2.  Section 1151 Claim

Thus, having resolved the matter of whether the appellant 
qualifies as the surviving spouse of the Veteran for present 
purposes, the Board will now consider whether the evidentiary 
record supports a finding that the Veteran's death was caused 
by VA fault or negligence, or an event not reasonably 
foreseeable.  

The Veteran died in December 2004 at his home in [redacted], 
Kentucky.  See January 2005 RKC of Henderson final discharge 
summary note.  On the death certificate, the manner of death 
was noted to be an accident.  The immediate cause of death 
was listed as "exsanguination - excessive blood loss due to 
or as a consequence of AV catheter dislodgement" and the 
other significant condition contributing to death but not 
resulting in the underlying cause was listed as polycystic 
kidney disease.  The autopsy report similarly included an 
opinion that attributed the Veteran's death to exsanguination 
secondary to AV catheter dislodgment, and identified 
polycystic kidney disease as well as atherosclerotic vessel 
disease as significant co-existing conditions.  Notably, the 
Veteran demonstrated a skin defect of approximately 3 
millimeters below the distal tip of his left axillary AV 
catheter which oozed blood.    

By way of providing a brief summary of the Veteran's relevant 
medical history, the Board notes that treatment records show 
that he had a diagnosis of end-stage renal disease secondary 
to polycystic kidney disease, and was scheduled to begin 
dialysis at the time he underwent a left basilic vein 
transposition in August 2000.  In February 2002, he was noted 
to have elevated venous pressure and an angiography was 
performed with injecting dye, which showed a high grade 
stenosis in the transposed left basilic vein.  An attempt was 
made the repair the stenosis with a balloon but it was not 
possible to reduce the stenosis adequately and, after its 
removal, there was a hematoma in the axilla.  A repeat dye 
study showed a vein tear from the balloon procedure, which 
was repaired with a stent followed by manual compression. 

A follow-up dye procedure showed adequate closure of the 
venous tear, but the problem of the increased pressure due to 
stenosis had not been fixed.  Consequently, it was 
recommended that another fistula be placed so that the 
Veteran would not be left without a dialysis site if the 
stenosis increased further than what had already occurred.  
Another shunt was placed in the left common femoral artery 
and vein in June 2002.  Treatment records subsequent to June 
2002 document the course of the Veteran's treatment for 
polycystic kidney disease, which included dialysis treatment.    

After careful review of the record and for reasons explained 
below, the Board concludes that a preponderance of the 
evidence weighs against a finding that the Veteran's death 
was due to the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care or otherwise due to an 
event not reasonably foreseeable.

The Board has considered the assertion by the appellant that 
the Veteran's death was caused by VA's failure to provide him 
with dialysis for approximately three weeks, due to 
scheduling problems.  Indeed, the evidence of record confirms 
that the Veteran had difficulty in arranging to receive 
dialysis treatment when he moved from Seattle, Washington, to 
Robards, Kentucky, in October 2004.  Specifically, it was 
noted by a social worker in an October 7, 2004, treatment 
record that the Veteran had been receiving dialysis through 
the VA in Seattle and was instructed to contact the clinic in 
Evansville, Indiana, when he arrived in Kentucky.  It was 
noted that he had been scheduled for an appointment on 
October 12, 2004, but had not been told about the appointment 
because he had not yet contacted the facility.  The social 
worker noted that the Veteran would need to be seen by VA to 
try to arrange continuation of his dialysis, and that 
dialysis centers in Henderson and Madisonville had already 
been contacted but had no openings for new patients.  The 
social worker noted that medical information had been sent to 
the dialysis center in Owensboro for their review, and she 
was awaiting their response.  Over one month later, in a 
November 12, 2004, treatment record, the Veteran reported 
that he had not had dialysis for almost three weeks.  Three 
days later, he was hospitalized at Deaconess Hospital for 
uremia with chronic renal failure requiring dialysis from 
November 15, 2004, to November 19, 2004.  After his hospital 
stay, the Veteran began to receive dialysis treatment at the 
dialysis center in Henderson.  

However, it is notable that, in the months prior to his move 
to Kentucky, the Veteran had insisted on receiving less 
frequent dialysis than recommended by medical providers at 
the VAMC in Seattle.  See, e.g., January 22, 2004, and 
October 21, 2004, VA treatment records.  The Veteran was also 
advised by a VA social worker that dialysis units in the area 
where he would be visiting did not accept patients on unusual 
dialysis schedules.  See November 3, 2004, VA treatment 
record.  A social worker at the Seattle VAMC told another 
social worker at the VAMC in Evansville, Indiana, that the 
Veteran expected to receive dialysis immediately before his 
move to Kentucky, and most likely would not need dialysis 
again for two weeks.  See September 24, 2004, VA treatment 
record.    

Regardless of the Veteran's failure to receive dialysis for 
three weeks in October and November of 2004 due to scheduling 
problems, there is no indication that this lapse in treatment 
led to his death over one month later.  Two days after his 
private hospitalization in mid-November 2004, the Veteran 
began to receive dialysis treatment regularly at the dialysis 
center in Henderson from November 21st through December 20th.  
See December 20, 2004, VA treatment record.  However, 
treatment records note that on December [redacted], 2004, three days 
prior to the date of the Veteran's death, a medical care 
provider from the Henderson dialysis center spoke to him over 
the phone and he reported at that time that he had been sick, 
had been in bed for two days, and was not coming for his 
scheduled dialysis that day due to illness and a winter storm 
warning.  The medical care provider stressed that the Veteran 
should cut prescribed fluids in half, avoid foods with 
increased potassium, and call 911 in the event of a medical 
emergency. 

The Veteran also missed his dialysis treatment scheduled for 
December 24, 2004.  These treatment records do not indicate 
that any negligent or careless treatment by VA led to the 
Veteran's death.  Moreover, the immediate cause of the 
Veteran's death was exsanguination secondary to AV catheter 
dislodgement.  Said cause is not shown to be related in any 
way to the failure to receive dialysis treatment under VA 
auspices in late October and early November of 2004.  

The Board has also considered the assertion by the appellant 
and her son that the AV catheter dislodged due to VA 
negligent care or error.  However, the record indicates that 
neither of them was living with the Veteran or witnessed how 
his AV catheter became dislodged at the time of his death.  
Without having any first-hand knowledge of the circumstances 
surrounding the dislodgement of the AV catheter, their 
assertion that it dislodged due to VA fault is speculative.  
VA treatment records subsequent to the February 2002 surgery 
show that the Veteran used his left upper arm fistula (i.e., 
stent) as a dialysis site (as well as his left leg stent) 
successfully, and that it worked well.  For example, a VA 
nurse wrote in a December 2002 treatment record that the 
Veteran's left arm fistula was "working well" and he 
typically chose to use the arm access site in receiving 
dialysis because he would only allow a couple of staff 
members to stick his leg.  She similarly commented in a 
January 2003 treatment record that the Veteran had two 
functioning access sites in his left upper arm and left leg 
which both "work[ed] great" and the Veteran decided which 
one they should use for his dialysis treatments.  The Board 
affords this medical evidence more probative value than the 
unsupported lay assertion of the appellant and her son.  
There is no indication of any problems related to the 
placement of the left arm catheter prior to the Veteran's 
death, or that its dislodgement was in any way related to VA 
treatment in the probative evidence of record.  

The Board has further considered the appellant's assertion 
that VA knew the Veteran bled easily but still failed to 
provide him with proper bandaging for any bleeding episodes.  
The Board notes that the record supports the appellant's 
assertion that VA was aware that the Veteran bled easily, 
particularly following his dialysis treatments.  In this 
regard, it is noted that a VA nurse wrote in January 2003 
that the Veteran had low hemocrit (HCT) levels and blood loss 
that could be due, in part, to blood loss in the tubings post 
hemodialysis (HD) and, sometimes, due to prolonged bleeding 
post dialysis access holding site for approximately 12 to 15 
minutes.  In a treatment record dated December 14, 2004, it 
is similarly noted that the Veteran reported prolonged 
bleeding after receiving dialysis.  However, the appellant's 
assertion that he was not provided with proper bandaging to 
help him manage the blood loss is not supported by the 
record.  On December [redacted], 2004, 11 days prior to his death, it 
is noted that the Veteran was told by a VA nurse to keep 
pressure dressing to the dialysis site for two hours after 
dialysis, and the Veteran reported that he was willing to try 
a particular type of pressure dressing and let VA know 
whether it worked.  This clearly shows that VA provided the 
Veteran with the necessary supplies and counsel to help him 
manage his bleeding episodes, and there is no indication in 
the record that any event which led to his death was beyond 
the range of reasonable foreseeability.    

In sum, the Board finds that the probative evidence of record 
does not indicate that the Veteran's death was in any way 
related to VA treatment.  Because the Board has concluded 
that the preponderance of the evidence is against the finding 
that VA negligently or carelessly caused the Veteran's death 
or that the Veteran's death was an event not reasonably 
foreseeable, entitlement to DIC compensation under 
38 U.S.C.A. § 1151 is not warranted.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the claim in this case, and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   





ORDER

Entitlement to service connection for the cause of death of 
the Veteran is dismissed.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


